     Case 2:19-cv-01808-JAM-KJN Document 24 Filed 07/01/20 Page 1 of 1

 1                                 UNITED STATES DISTRICT COURT
 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4   TYRONE MURPHY,                                    No. 2:19-cv-1808 JAM KJN P
 5                       Petitioner,
 6          v.                                         ORDER
 7   JOSEPH W. MOSS,
 8                       Respondent.
 9

10          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

11   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

12   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On April 30, 2020, the magistrate judge filed findings and recommendations herein which

14   were served on all parties and which contained notice to all parties that any objections to the

15   findings and recommendations were to be filed within fourteen days. Neither party has filed

16   objections to the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed April 30, 2020, are adopted in full;

21          2. Respondent’s motion to dismiss (ECF No. 14) is granted;

22          3. Petitioner’s motion for stay (ECF No. 19) is denied; and

23          4. Petitioner is granted thirty days in which to file an amended petition raising only

24   exhausted claims.

25
     DATED: June 30, 2020
26
                                                   /s/ John A. Mendez____________               _____
27

28                                                 UNITED STATES DISTRICT COURT JUDGE
                                                      1
